This is an appeal from a judgment rendered against the appellants by the County Court of Brown County based upon a proceeding authorized by the Act of the Legislature passed April 5, 1907, commonly known as the Search and Seizure Law.
Some interesting questions are raised by the assignments of error *Page 273 
which, in view of the dismissal of this appeal, we are not authorized to pass on. The Court of Civil Appeals of the Sixth District, in the case of Meyers v. State, 19 Texas Crt. Rep., 800, in a well considered opinion, held that the action to recover by the State under this statute was in effect a suit to declare a forfeiture or to recover penalties. The proceeding resorted to in that case and the facts stated are substantially similar to the nature of the proceeding resorted to in this case, and the facts upon which the judgment was based. In the case cited it was held, and we think correctly so, that the suit being one to declare a forfeiture or to recover penalties, the County Court had no jurisdiction, and that by virtue of art. 8, sec. 5, of the Constitution, jurisdiction was exclusive in the District Court.
These conclusions lead to a dismissal of this appeal at the cost of the appellants.
Appeal dismissed.
                      OPINION ON REHEARING.